     Case 2:21-cv-01005-TLN-DMC Document 10 Filed 07/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                                 No. 2:21-CV-1005-TLN-DMC-P
12                         Petitioner,
                                                           ORDER
13               v.
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                           Respondent.
16

17

18                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. Petitioner has filed a hand-written subpoena duces

20   tecum, ECF No. 5, which the Court construes as a request for issuance of a subpoena form. So

21   construed, Petitioner’s motion is denied without prejudice to renewal following service of the

22   petition.

23                    IT IS SO ORDERED.

24

25   Dated: July 23, 2021
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
